Citation Nr: 0322166	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from March 1953 to October 
1958.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

In June 2002, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.


REMAND

As to the instant issue on appeal, in January 2003, 
additional development was undertaken by the Board pursuant 
to authority then granted by 38 C.F.R. § 19.9 (a)(2) (2002).  
Pursuant to the development the veteran submitted a statement 
regarding treatment for the disability at issue.  In the 
recent case, Disabled American Veterans et. al., v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 38 C.F.R. 
§ 19.9(a)(2) was invalidated or restricted in part.  However, 
no substantive evidence was received pursuant to Board 
development.  In this case a remand is required for the 
reasons described below.

VA treatment records from the Columbia, South Carolina VA 
Medical Center (VAMC) from 1997 to 1999 as described by the 
veteran in his April 2003 statement should be obtained.

The Board also finds that a current VA orthopedic examination 
is necessary in this case to obtain a medical nexus opinion 
as to the etiology and date of onset of his current back 
disability, and its relationship to his military service.

Finally, during the pendency of this appeal, the Veterans 
Claim Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law. 38 U.S.C.A. § 5100 
et. seq. (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Therefore, to fully 
comply with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, this case is REMANDED to the RO for 
the following action:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should also be indicated which of 
the parties is responsible for 
obtaining which evidence.  See 
Quartuccio, supra.

2.	The RO should obtain VA treatment 
records for the veteran from 1997 to 
1999, at the Columbia, South Carolina 
VA Medical Center.  To the extent that 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

3.	Thereafter, (and whether or not 
records are obtained,) veteran should 
be scheduled for an orthopedic 
examination regarding the nature and 
etiology of a low back disability.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  After 
reviewing the claims file and 
examining the veteran, the examiner 
should describe all diagnoses of a low 
back disability.  All necessary 
diagnostic testing should be done to 
determine the full extent of any 
disability present.

Thereafter, the examiner should 
determine the etiology of any current 
low back disorder identified, to 
include whether it is related to any 
in-service occurrence or event.  The 
examination must encompass a detailed 
review of the veteran's service 
medical records, relevant history, 
post service treatment records, and 
prior examinations and opinions, and 
current complaints, as well as a 
comprehensive clinical evaluation and 
any diagnostic testing deemed 
necessary by the examiner to determine 
the date of onset of the disability 
for which the veteran seeks service 
connection.  The examiner should opine 
whether it is at least as likely as 
not that any currently diagnosed low 
back disability had its onset in or is 
otherwise related to the veteran's 
service.  The underlined standard of 
proof should be utilized in 
formulating a response.  If there is 
no identifiable relationship between 
service and any currently diagnosed 
low back disability, that should be 
clearly set forth.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.

4.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  The SSOC should include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If the letter is not available, 
the medical center should certify the 
address to which the letter was sent 
and certify that it was not returned 
as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



